Citation Nr: 0605013	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-23 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
10 percent for hidradenitis suppurativa, to include a claim 
for separate evaluations for scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued in 
February 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied the 
claim of entitlement to service connection for hidradenitis 
suppurativa.  The veteran timely disagreed with that denial, 
and, after the RO issued a statement of the case (SOC) in 
June 2003, the veteran's timely substantive appeal was 
received later that same month, in June 2003.  By a rating 
decision issued in October 2003, the RO granted service 
connection for hidradenitis suppurativa and assigned an 
initial 10 percent evaluation for that disability.  The 
veteran disagreed with that evaluation in February 2004.  
After the RO issued a SOC in June 2004, the veteran's timely 
substantive appeal as to the assigned initial evaluation was 
received in June 2004.  

The veteran's claim for an evaluation in excess of 10 percent 
for his service-connected hidradenitis suppurativa requires 
evaluation of all manifestations of that disability, 
including scars, as well as evaluation of the active 
manifestations of the disability, which were addressed in the 
rating decision below and are addressed in this decision.  
The Board finds that the issue on appeal is more accurately 
stated as set forth on the title page of this decision.  

The Board further finds that the veteran's disagreement with 
the evaluation assigned solely for current active 
manifestations of his skin disability is, in essence, a 
disagreement with the lack of separate evaluations for 
permanent scars.  See Godfrey v. Brown, 7 Vet. App. 398, 408-
10 (1995).  The veteran stated his belief that he was 
entitled to separate evaluations of various scars due to the 
service-connected disability, and noted scars in the groin 
area, at his December 2005 hearing before the Board.  The 
veteran is entitled to an SOC addressing his contentions that 
he is entitled to additional, separate evaluations for scars 
residual to the service-connected disability.  Where a NOD is 
filed, but an SOC has not been issued, the Board must remand 
the claim to direct that an SOC be issued.  The veteran is 
entitled to an SOC addressing the portion of his claim 
regarding the contentions related to scar disability, even 
though he has received an SOC addressing evaluation of a 
portion of his claim.  Manlincon v. West, 12 Vet. App. 238 
(1999).

In his June 2003 substantive appeal, the veteran requested a 
videoconference hearing before the Board.  The request 
videoconference hearing was conducted in December 2005 before 
the undersigned Veterans Law Judge.

The appeal for initial separate evaluations for scars 
resulting from the service-connected disability, is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  During the pendency of this claim, the veteran's service-
connected hidradenitis suppurativa has been characterized at 
least 50 percent of the time by exudation or ulceration, or 
non-draining infection requiring surgical drainage or 
excision, or by marked disfigurement of the head, face, or 
neck, but was not manifested by disfigurement and exudation 
or extensive lesions during at least 50 percent of the 
initial evaluation period.

2.  The veteran's service-connected hidradenitis suppurativa 
requires topical and antibacterial therapy, but that therapy 
is not equivalent to systemic therapy such as corticosteroids 
or other immunosuppressive drugs, and the service-connected 
disability (excluding inactive manifestations such as scars 
which must be separately evaluated) involves less than 20 
percent of the entire body, and less than 20 percent of the 
exposed areas of the body, and is not manifested by permanent 
gross distortion or asymmetry of one feature or a paired set 
of features or by two or three characteristics of 
disfigurement, although such manifestations are present for 
relatively brief periods of time as frequently as several 
times yearly.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for the active 
manifestations of hidradenitis suppurativa have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.118, Diagnostic Codes 7800-7806 (2005); 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (as in effect 
prior to Aug. 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to at 
least a 30 percent evaluation for the active manifestations 
of his service-connected hidradenitis suppurativa and to 
separate compensable evaluations for residuals, such as scars 
resulting from excisions of active lesions or spontaneous 
drainage of lesions.  In particular, he contends that he is 
entitled to a separate evaluation for disfigurement of the 
head and face, and to separate evaluations for manifestations 
such as a scar of the right axilla.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, following receipt of the veteran's claim for 
service connection in April 2002, the RO issued a letter 
later that same month, in April 2002, which advised the 
veteran of the provisions of the VCAA.  The letter explained 
VA's duty to notify the veteran about the evidence required 
to substantiate his claim and VA's duty to assist the veteran 
to obtain evidence to substantiate the claim.  

Thereafter, the veteran's private clinical records were 
obtained, his service medical records were obtained, his VA 
clinical records were obtained, and he was afforded VA 
examinations.  A June 2003 SOC provided the veteran with the 
complete text of 38 C.F.R. § 3.159, as revised to incorporate 
and implement the VCAA.  Thereafter, in the October 2003 
rating decision which granted the veteran service connection 
for his skin disability, the veteran was advised that the 
criteria applicable to evaluate his service-connected 
disability were revised, effective August 30, 2002, and the 
veteran was advised that he was entitled to evaluation under 
the criteria in effect prior to August 30, 2002, or under the 
criteria in effect from August 30, 2002, whichever was more 
favorable to his claim.  He was informed of the criteria for 
an initial evaluation in excess of the assigned 10 percent 
evaluation under each set of criteria.  The complete text of 
the regulations governing evaluation of skin disorders, at 38 
C.F.R. § 4.118, Diagnostic Codes (DCs) 7801 through 7806, as 
well as DCs 7820 and 7828, was provided to the veteran in a 
June 2004 SOC, and that SOC also included to the text of 38 
C.F.R. § 3.159 again.

The extent to which notification provisions of the VCAA 
extend to a "downstream" claim, such as the claim for an 
increased initial evaluation following an original grant of 
service connection on appeal here, see McCutcheon v. 
Principi, 17 Vet. App. 559 (2004), is not clear.  To the 
extent that such notice may be required, the SOC and SSOC, 
together with prior notice letters and the rating decision 
issued in October 2003 which granted service connection, have 
provided the veteran any and all notice required under the 
VCAA.  The Board finds that the claimant and his 
representative were aware of the evidence required to 
substantiate his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

The appellant has had an opportunity to review the evidence 
and comment on that evidence, and has been afforded 
appropriate due process as set forth in VA regulations.  All 
evidence identified by the veteran has been obtained, and the 
veteran has had an opportunity, including in his December 
2005 testimony before the Board, to identify additional 
evidence.  The veteran has been afforded VA examinations, and 
color photographs of his skin disability have been associated 
with the claims file.  The duty to assist the veteran in 
developing evidence to substantiate his claim has been met.

Both the duty to assist the appellant and the duty to notify 
the appellant have been met.  Given the actual notices of the 
VCAA, the statements of record, and the development of the 
evidence, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the portion of this appeal 
addressed in this decision.  Mayfield, supra.
Applicable law and regulations

As noted above, the claim for an increased initial evaluation 
in excess of 10 percent for hidradenitis suppurativa arises 
following the October 2003 rating decision which granted 
service connection for that disorder.  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Each disability 
must be viewed in relation to its history.  38 C.F.R. § 4.1.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

With an initial grant of service connection, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In Fenderson v. West, 12 Vet App 119 (1999), the United 
States Court of Veterans Appeals (Court) held that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary importance), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  As this case involves a rating assigned in 
connection with the original grant of service connection for 
the skin disability at issue, the Board will follow the 
mandates of the Fenderson case in adjudicating this claim. 

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 38 
C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  Symptomatology of the same disability may 
be separately rated under a separate applicable diagnostic 
code unless that symptomatology is duplicative of or 
overlapping with the symptomatology already evaluated under 
another diagnostic code which has been used to evaluate the 
disability.

The Board notes that the regulations for the evaluation of 
skin disabilities were revised effective August 30, 2002.  
See 67 Fed. Reg. 49, 590-99 (July 31, 2002) and corrections 
in 67 Fed. Reg. 58, 448-49 (Sept. 16, 2002).  

There is no diagnostic code, either under the rating criteria 
in effect prior to August 30, 2002, or under the rating 
criteria in effect from that date, which specifically 
delineates criteria for evaluation of hidradenitis 
suppurativa.  Accordingly, this disability is rated, by 
analogy, under a closely related disease or injury.  See 
38 C.F.R. § 4.20.  In this case, the veteran's hidradenitis 
is evaluated as analogous to eczema under DC 7806.

Under the criteria in effect to prior to August 30, 2002, 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area, is assigned a 10 
percent disability rating.  If the exudation or itching is 
constant, or there are extensive lesions or marked 
disfigurement, a 30 percent disability rating is assigned.  
To warrant a 50 percent rating, ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations or exceptional repugnance must be shown.  DC 
7806 (as in effect prior to August 30, 2002). 

Under the criteria revised as of August 30, 2002, a 10 
percent rating is assigned where at least 5 percent, but less 
than 20 percent of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas are affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body, or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is assigned when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 
(2005). 
Facts and analysis

In May 2002, the veteran sought treatment for complaints of 
an infected cyst in the right groin area.  An area covering 2 
centimeters (cm) by 5 cm was tender to touch and 
erythematous, but without discharge.  Antibiotic therapy was 
instituted, and, on the veteran's next visit, the symptoms 
were improved.  In June 2002, most areas in which the veteran 
frequently had infected cysts, including the face, earlobes, 
bilateral groin, and bilateral axillary areas, were stable, 
except for the right axilla and the left groin at the base of 
the scrotum.  There was tenderness, and minimal drainage, but 
no erythema.  This evidence is favorable to the veteran's 
claim that he is entitled to a 30 percent evaluation for his 
skin disorder, since this evidence establishes that the 
veteran had either exudation, itching, or painful infected 
lesions at least 50 percent of the time during this portion 
of the pendency of the appeal.

In July 2002, there was a tender, non-erythematous area in 
the right axilla with a small amount of drainage, and a 
similar area in the right jaw line.  There was induration 
with some purulence.  Antibiotic therapy was instituted.  
Photographs were obtained, according to this treatment note, 
but those photographs are not associated with the claims 
file.  This evidence is favorable to the veteran's claim that 
he is entitled to a 30 percent evaluation for his skin 
disorder, since this evidence establishes that the veteran 
had either exudation, itching, or painful infected lesions 
essentially continuously during this period, or that the 
veteran would have been better served if the infected area 
had drained.

In late July 2002, the veteran underwent surgical excision of 
non-draining areas of hydradenitis from the right axilla.  A 
few days later, the veteran experienced a drug reaction to 
the prescribed antibiotic, Keflex.  In late August 2002, the 
right axillary excision was healing and there was a small 
amount of drainage.  The veteran was advised to increase the 
frequency of dressing changes to twice daily.  The medical 
evidence that the veteran's skin disability required surgical 
treatment is equivalent to constant exudation, so as to meet 
the criteria for a 30 percent evaluation under 38 C.F.R. § 
4.118, DC 7806, as in effect prior to August 30, 2002, during 
this portion of the pendency of the appeal. 

In September 2002, the veteran complained of soreness, 
drainage, burning, and itching in the groin and perineum.  
The inferior groin region disclosed chronic skin changes and 
was slightly tender to touch, and there was erythema but no 
purulence.  Surgical excision was advised.  In October 2002, 
the veteran underwent excision of hydradenitis from the groin 
bilaterally under general anesthesia.  In late October 2002, 
the veteran was instructed to increase dressing changes to 
three times daily.  The only exudate was of a fibrous nature.  
In November 2002, the incisions were clean and healing.  The 
medical evidence that the veteran's skin disability required 
surgical treatment is equivalent to constant exudation, so as 
to meet the criteria for a 30 percent evaluation under 38 
C.F.R. § 4.118, DC 7806, as in effect prior to August 30, 
2002, during this portion of the pendency of the appeal. 

On VA examination conducted in January 2003, recurrent 
ulcerations at the left armpit and left groin area were 
noted.  The groin area was pustulated with areas of scarring 
nearby.  There was tenderness and sensitivity.  The veteran 
reported difficulty sitting in a chair or having his arms 
close to his body.  Color photographs obtained at the time of 
this examination disclose areas of pustules which appear to 
be draining or to have recently spontaneously drained.  This 
evidence continues to reflect that the veteran had either 
exudation or itching at least 50 percent of the time.

On VA examination conducted in May 2003, the veteran had a 3-
cm long scar on the posterior scalp.  There were scars and 
punctas on the posterior auricles bilaterally.  For purposes 
of information, and without reliance thereon, the Board notes 
that a punctum is defined as a small spot, or point of 
projection.  Dorland's Illustrated Medical Dictionary 1389 
(28th ed. 1994).  There was a linear scar approximately 10 cm 
in length in the right axilla and an erythematous plaque.  
Bilateral scarring was noted in the groin.  This examination 
report discloses exacerbation of the skin condition at each 
of the veteran's earlobes, with both auricles having scars 
and swollen areas.  This evidence is consistent with 
disfiguration, apparently similar to that disclosed on the 
color photographs taken at the time of the August 2004 VA 
examination.  This evidence, disclosing lesions widely 
scattered on the veteran's body, and including portions of 
his body from his scalp, face and neck, down to the groin, 
with disfiguring effects on the face, is favorable to an 
initial evaluation in excess of 10 percent, and is consistent 
with a 30 percent evaluation under DC 7806, as in effect 
prior to August 30, 2002, during this portion of the pendency 
of the appeal. 

In June 2003, there was no evidence of acute infection in the 
right axilla, but there were chronic skin changes and 
scarring and a small open cyst, but no drainage.  Oral 
antibiotics twice daily, Hibiclens soap daily, and benzyl 
peroxide 10 percent lotion twice daily, was prescribed.  
There were three erythematous nodules overlying a well-healed 
scar in the groin and there were three erythematous nodules 
in the right axilla.  This evidence is unfavorable to the 
claim for an initial evaluation in excess of 10 percent, as 
no complaints of constant itching were noted, the provider 
indicated that none of the active nodules were draining, and 
there is no evidence of exacerbation of facial involvement 
resulting in disfigurement.  

In September 2003, there was a small painful nodule in the 
right axilla and scarring, but no active lesions, were noted 
in the left axilla.  In December 2003, the veteran had 
inflammatory lesions in the left axilla, at the left chin, 
and on the left cheek.  This evidence is unfavorable to the 
claim for an initial evaluation in excess of 10 percent, as 
no complaints of constant itching were noted, the provider 
indicated that none of the active nodules were draining, and 
there is no evidence of exacerbation of facial involvement 
resulting in disfigurement.

On VA examination conducted in August 2004, the veteran 
complained of itching of the portions of his body affected by 
the skin disorder, primarily the axillary areas bilaterally, 
upper body, neck, head, and face.  There was an 8-cm lesion 
underneath the right axilla, and three small areas in the 
left axilla.  There were a number of papules in the beard 
line and on the back and chest area, as well as a papule on 
the scalp at the top of the head.  The examiner estimated 
five percent of the exposed area of the veteran's body, 
including the face, neck, head, and arms, was affected, 
primarily in the beard area and the top of the scalp.  The 
percent of total body mass involved in the chronic skin 
disorder was estimated as 10 percent of the total body mass.  
The veteran was using a topical solution of Clindamyacin 
applied to the affected areas twice daily, oral tetracycline, 
and benzyl peroxide topically twice daily.  The veteran noted 
that he refrained from shaving, as this increased the 
manifestations of the disorder.

The August 2004 color photographs disclose involvement of 
various areas of the face and obvious deformity of the 
earlobes, with an asymmetrical appearance due primarily to 
apparent swelling of one earlobe and discoloration and 
scarring of the other earlobe.  The color photographs also 
show a surgical scar in the right axilla, as well as other 
involvement of both axillary areas.  This evidence, 
disclosing lesions widely scattered on the veteran's body, 
and including portions of his body from his scalp, face and 
neck, down to the groin, with disfiguring effects on the 
face, is favorable to an initial evaluation in excess of 10 
percent, and is consistent with a 30 percent evaluation under 
DC 7806, as in effect prior to August 30, 2002.  However, 
this evidence does not disclose how long the veteran's 
symptoms of the service-connected skin disability had been 
manifested at this severity.  

The Board notes that veteran's contention that the August 
2004 VA examination failed to include examination of the 
manifestations of his service-connected skin disorder below 
the waist.  Although no photographs of the veteran's lower 
body were obtained, the examiner noted the presence of 
lesions and scarring in the groin.  There is no evidence that 
the extent of lesions below the veteran's waist was so 
extensive as to warrant an increased evaluation to 50 percent 
under DC 7806, as a 50 percent rating also requires 
neurological involvement.  The evidence is devoid of any 
diagnosis of neurological involvement, nor has the veteran 
contended that such symptoms are present.  The Board 
concludes that, although the August 2004 VA examination did 
not include detailed description of manifestations of the 
veteran's service-connected skin disability on the lower 
body, it is not prejudicial to the veteran to evaluate the 
veteran's disability without obtaining further examination.

At his December 2005 videoconference hearing before the 
Board, the veteran testified that he continued to use 
hydrogen peroxide topically and another topical medication, 
but that oral antibiotics were discontinued following a 
reaction.  He testified that he had itching.  When the 
affected areas were on the lower part of his body, he had 
difficulty sitting in one spot.  He stated that his earlobes 
were often affected and would swell up, causing a disfiguring 
appearance that made him very self-conscious.  The areas 
currently affected were the right cheek, right and left sides 
of the chin, the skin near the larynx, the back of the neck, 
the top of the head, earlobes, the groin area, and the 
axillary area bilaterally.  He testified that he had been 
treated by a VA dermatologist, but had not been seen 
recently, although he had been hospitalized for a pulmonary 
problem.  

The facts set forth in the veteran's testimony are consistent 
with manifestations warranting a 30 percent evaluation, but 
it was not clear from his testimony how frequently or what 
percent of the time the manifestations of the skin disability 
met the criteria for a 30 percent evaluation.

Resolving any reasonable doubt as to the frequency or 
percentage of time the veteran's skin disability met the 
criteria for a 30 percent evaluation, the Board finds that 
the skin disability approximated or met the criteria for a 30 
percent evaluation at least 50 percent of the time during 
this initial evaluation period, beginning when the veteran 
submitted the claim underlying this appeal in April 2002 and 
extending throughout the pendency of this claim, so as to 
meet the requirements for a 30 percent evaluation during the 
entire appeal period.

Consideration of an evaluation in excess of 30 percent under 
the old criteria 

The veteran contends that the is entitled to a separate, 
compensable evaluation for disfigurement of the head and 
face.  Even if the involvement of the veteran's auricles, 
specifically the earlobes, would warrant a finding of severe 
disfigurement during the episodes of exacerbation, when the 
skin disability was at its worst, the evidence, including the 
veteran's own testimony, establishes that such severe 
disfigurement is episodic and occasional, and would not meet 
or approximate the criteria for severe disfigurement 50 
percent of the time.  Unless severe disfigurement was present 
during periods approximating 50 percent of the total length 
of the pendency of this appeal, a 30 percent evaluation would 
not be warranted under DC 7800.  

Even though the veteran's symptomatology did not meet the 
criteria for a 30 percent evaluation for disfigurement of the 
face, a separate, compensable, 10 percent evaluation could be 
assigned under DC 7800 for moderate disfigurement.  However, 
if the manifestations of the veteran's skin disability on his 
head and face are evaluated under DC 7800, as in effect prior 
to August 30, 2002, then only the evidence establishing 
exudation, itching, and extensive lesions could be evaluated 
under DC 7806.  If the time periods when disfigurement was 
present during the pendency of this appeal are removed from 
consideration of the severity of symptoms under DC 7806, the 
veteran would then meet the criteria for a 30 percent 
evaluation less than 50 percent of the time during the 
initial evaluation period, and only a 10 percent evaluation 
would be warranted under DC 7806.  Thus, it is more favorable 
to the veteran for all symptoms to be rated under DC 7806, as 
in effect prior to August 30, 2002, thereby warranting a 30 
percent evaluation, than to assign a 10 percent evaluation 
under DC 7800 and a 10 percent evaluation under DC 7806.

Consideration of evaluation in excess of 30 percent under 
revised criteria

The Board has considered whether evaluation under the 
criteria in effect from August 30, 2002, would be more 
favorable to the veteran from that date than continuation of 
the evaluation assigned under the criteria in effect prior to 
that date.  Where the law or regulation changes during the 
pendency of a case, the version most favorable to the veteran 
will generally be applied, except that no criterion may be 
applied for any period of time before the effective date of 
the promulgation of that criterion.  In the instant case, the 
Board will consider whether the appellant is entitled to an 
initial evaluation in excess of 30 percent under the new 
regulations effective from August 30, 2002 onward, 
recognizing that, prior to August 30, 2002, only the old 
regulations are applicable.  See VAOGCPREC 3-2000.

However, an evaluation in excess of 30 percent under the 
revised criteria of DC 7806 requires involvement of more than 
40 percent of the entire body or more than 40 percent of 
exposed areas, or constant or near constant systemic therapy 
such as corticosteroids.  The veteran's use of topical 
antibiotics, topical corticosteroids, and benzyl peroxide is 
not factually equivalent to use of systemic corticosteroids 
or other immunosuppressive drugs, so the veteran does not 
meet the criteria for a 60 percent evaluation on that basis.  
Systemic corticosteroids have been used for a relatively 
brief portion of the time covered by this appeal.

The evidence establishes that less than 40 percent of the 
veteran's entire body and less than 40 percent of the exposed 
areas are affected.  Thus, the veteran does not meet any 
criterion for an evaluation in excess of 30 percent under the 
revised version of DC 7806 at any time from August 30, 2002.  

The Board has considered whether the veteran could obtain a 
more favorable rating by evaluating some of his symptoms as 
disfigurement of the head, face, or neck, with evaluation of 
the remainder of the symptoms under DC 7806.  As noted above, 
color photographs taken in August 2004 shows gross distortion 
or asymmetry of the veteran's ears (auricles), more 
specifically, his earlobes.  This evidence, as noted, might 
meet the criteria for a 30 percent evaluation for 
disfigurement of the head, face, and neck, if present 
continuously.  

However, the evidence establishes that such involvement of 
the earlobes was episodic.  The veteran himself, in his 
December 2005 videoconference testimony before the Board, 
described the frequency of the symptoms as being present for 
a week, or sometimes two weeks, and lasting almost a month.  
The veteran's testimony establishes that such disfigurement 
of a paired set of features was not present at least 50 
percent of the time during the pendency of this appeal.  

A 30 percent evaluation under DC 7800 is also available if 
two or three characteristics of disfigurement are present.  
Those characteristics include, for example, underlying soft 
tissue missing, a finding not present in this case, since the 
skin condition is manifested by swelling rather than tissue 
loss, hypo- or hyper- pigmentation in an area exceeding six 
square inches, a finding not present as to the veteran's 
head, face, and neck.  However, there is no evidence that the 
veteran met two or more of those characteristics during a 
majority of the time covered during this appeal.  Thus, the 
veteran is not entitled to a 30 percent evaluation under DC 
7800, as in effect from August 30, 2002.  

As under the prior of version of the regulations, the veteran 
might, at most, be entitled to a 10 percent evaluation under 
DC 7800, but application of that diagnostic code would result 
in an evaluation of no more than 10 percent under DC 7806.  
The 30 percent evaluation in effect under the provisions of 
DC 7806, as in effect prior to August 30, 2002, is more 
favorable to the veteran then a 10 percent evaluation under 
DC 7806 and a 10 percent evaluation under DC 7800, as revised 
and effective from August 30, 2002.



Summary

The preponderance of the evidence is against an evaluation in 
excess of 30 percent for the active manifestations of the 
veteran's service-connected skin disability under the 
regulations in effect when the veteran submitted his claim, 
or under the regulations effective from August 30, 2002.  
Because the evidence is not in equipoise to support an 
evaluation in excess of 30 percent, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable rating.  The Board 
notes that the 30 percent evaluation assigned herein for the 
active manifestations of the veteran's service-connected skin 
disability does not include any evaluation which may be 
assigned for the separate manifestations or residuals of that 
skin disability, such as scarring, to include a scar of the 
right axilla.


ORDER

An increased initial evaluation of 30 percent for service-
connected hidradenitis suppurativa is granted during the 
entire appeal period.


REMAND

In his February 2004 notice of disagreement, the veteran 
disagreed with the assignment of a 10 percent evaluation for 
his service-connected skin disability, contending, in part, 
that that evaluation did not take into account disability due 
to scars.  Impairment associated with a veteran's service-
connected disability, such as a scar, may be rated separately 
unless it constitutes the same disability or the same 
manifestation.  The critical element is that none of the 
symptomatology for any of the disorders is duplicative of or 
overlapping with symptomatology of the other conditions.  See 
Esteban v. Brown, 6 Vet. App. 259 (1995).  

The Board notes that the evidence clearly reflects that the 
veteran had surgical excisions of nondraining lesions from 
the right axilla and from the groin during the period of this 
appeal.  The color photographs obtained during the August 
2004 VA examination establish that a scar residual to that 
excision is present, consistent with the examiner's statement 
that a 10-cm scar was present in the right axilla.  

If there is disability due to scar in the right axilla, such 
as from pain or limitation of motion, as the veteran 
contends, such symptomatology is not contemplated within DC 
7806, which has been used to evaluate the veteran's active 
skin lesions.  As noted above, differing symptomatology of 
the same disability may be separately rated under a separate 
applicable diagnostic code.  Esteban, supra.  Separate 
evaluation of the scar under the right axilla under an 
appropriate diagnostic code may be warranted.  

The evidence establishes that the veteran underwent excision 
of skin in the groin area in October 2002, during the 
pendency of this claim, but the color photographs do not show 
that area, and the VA examiner did not describe the scar in 
the groin resulting from the October 2002 surgery.  The Board 
has too little evidence to determine whether the scar in the 
groin, or other scars, may also warrant separate evaluations.

The veteran's contention that he is entitled to separate, 
additional, compensable evaluations for scars resulting from 
his service-connected hidradenitis suppurativa must be 
considered, and the veteran is entitled to a SOC addressing 
this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the claim for separate, additional initial 
evaluations for scars residuals to hidradenitis suppurativa, 
in addition to the 30 percent initial evaluation assigned 
herein under DC 7806, is REMANDED for the following:

1.  Afford the veteran the opportunity to 
identify any VA or private clinical 
records which are not currently 
associated with the claims file which 
might assist him to substantiate his 
claim that he has disability due to 
hidradenitis suppurativa that has not 
been evaluated under DC 7806.  In any 
event, the veteran's current VA clinical 
records from December 2005 to the 
present, and any other VA treatment 
records or private treatment records not 
yet associated with the claims files 
which the veteran believes may be 
relevant, should be obtained.  

2.  The veteran should be afforded the 
opportunity to submit alternative 
evidence regarding disabling effects of 
hidradenitis suppurativa, including 
effects due to scars.  

3.  The AMC/RO should afford the veteran 
examination as necessary to describe any 
and all effects of the veteran's service-
connected hidradenitis suppurativa, 
including neuralgic and orthopedic 
manifestations, if any, in addition to 
evaluation of scars. 

The veteran should be afforded 
dermatological examination to determine 
what scars currently present are due to 
hidradenitis suppurativa.  The report of 
the skin examination should identify, and 
contain findings concerning, all scars 
produced by any surgery that the veteran 
had for a lesion due to hidradenitis 
suppurativa, including lesions in the 
groin, left axilla, and right axilla, as 
well as each scar on the head, face, or 
neck, and scars on any portion of the 
veteran's body affected by the service-
connected skin disability.  

For each scar identified as due to 
hidradenitis suppurativa, whether due to 
spontaneous drainage of a lesion or 
surgical treatment of a lesion, the 
examiner should state whether the scar:

(i) is tender and painful, if 
superficial;

(ii) is poorly nourished with repeated 
ulceration, if superficial;

(iii) is "deep" (that is, associated with 
underlying soft tissue damage), and, if 
so, should describe the size of the area 
or areas, measuring the length and width, 

(iv) are superficial and "unstable" (that 
is, there is frequent loss of covering of 
skin over the scar),

(v) are superficial and painful on 
examination;

(vi) produce limitation of function, and 
if so, what limitation of function (e.g., 
limitation of motion, neurological 
impairment or pain with use.)

Findings should be reported separately 
for each surgical scar. 

The examiner should state whether there 
are deep scars exceeding 6 square inches 
(38 square cm), or exceeding 12 square 
inches (77 square cm), or exceeding 72 
square inches (465 square centimeters), 
or exceeding 144 square inches (929 
square cm);  and should state whether 
there are "superficial" (that is, not 
associated with underlying soft tissue 
damage) scars which are not productive of 
limitation of function which are the size 
of an area or areas of 144 square inches 
(929 square cm) or greater.

4.  After determining whether any 
additional evidentiary development is 
necessary and accomplishing such, the 
AMC/RO should issue an SOC addressing the 
veteran's contention that he is entitled 
to separate, additional evaluations for 
effects of hidradenitis suppurativa not 
evaluated under DC 7806.  The AMC/RO 
should advise the veteran of the date on 
which the period allowed for submission 
of a substantive appeal expires.  If the 
veteran submits a timely and adequate 
substantive appeal, this issue should be 
returned to the Board for appellate 
review.

If any appealed determination remains 
adverse to the veteran on readjudication, 
a supplemental statement of the case 
should be issued.  After the veteran and 
his representative have been afforded an 
appropriate period for response, any 
claim remaining on appeal should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


